     Case 2:18-cv-04886-MLCF-JCW Document 25 Filed 11/08/18 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

TYRANIKA JOHNSON,                                )     Case No..: 2:18-CV-04886-MLCF-JCW
                                                 )
       Plaintiff,                                )     Division: 2
                                                 )
       v.                                        )     Section: F
                                                 )
WELLS FARGO BANK, N.A,.                          )     Judge: Hon. Martin L.C. Feldman
                                                 )
       Defendant.                                )     Magistrate Judge: Hon. Joseph C. Wilkinson


                    STIPULATION TO DISMISS WITHOUT PREJUDICE

       Plaintiff, TYRANIKA JOHNSON, and Defendant, WELLS FARGO BANK, N.A.,

through their respective counsel below, and pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii), stipulate to dismiss this case against WELLS FARGO BANK, N.A., without

prejudice, both sides to bear their own fees and costs.

                      Respectfully submitted this 8th day of November 2018



     AGRUSS LAW FIRM, LLC                                 WOMBLE BOND DICKINSON (US) LLP


 By: /s/ Michael S. Agruss                           By: /s/ Nadia D. Adams
     Michael S. Agruss                                   Nadia D. Adams
     IL ARDC No. 6281600                                 CA Bar No. 270428
     4809 N. Ravenswood Avenue, Suite 419                12400 Wilshire Boulevard, Suite 700
     Chicago, IL 60640                                   Los Angeles, CA 90025
     312-224-4695 – office                               Telephone: 424-369-2038
     312-253-4451 – facsimile                            nadia.adams@wbd-us.com
     michael@agrusslawfirm.com                           Attorney for Defendant
     Attorney for Plaintiff                              Admitted Pro Hac Vice
     Admitted Pro Hac Vice
     Case 2:18-cv-04886-MLCF-JCW Document 25 Filed 11/08/18 Page 2 of 2




                               CERTIFICATE OF SERVICE

         On November 8, 2018, I electronically filed the Stipulation to Dismiss Without Prejudice
with the Clerk of the U.S. District Court, using the CM/ECF system, which will provide notice to
all parties of record.

                                                    By: /s/ Michael S. Agruss
                                                           Michael S. Agruss
